6€38§1]0@3,506§3- -QS Doc 483 Entered 03/25/19 10:47:21 Page 1 of 64

AAH'\OA

7’]9`5 aw(/\c (7¢¢\%< cM+

wm ,/\/\/ @QW”? H"

mg mem wm 4qu
ZUIQHAF\’ZZ AH |D= 20

F meal ‘, q&»m¢mlél @jrvw'lc,c)m
Oé‘oo“¢\'a~(` c/\ (3('0)§9¢6\ P¢\”€om\

L" M: \\U\n.”rc& §W% I?>QM<W?+C@ COW+
/>m*\~)@l /‘/W“‘“§ M\ 17 Slrw>>c o? /\lc\/¢\$Q chw

wwd. f\/»OM€ _ 7
AT @MMA £ALL C¢\e.-_/ N@ (}‘\'< »/\/»M»SOBB’§»~BTB

D@\pjmv`$. Cc\éc /\/Q QK,N, :LQ,. ` _
_ wme mm%& 3 wm ST@

C,‘ J<<:W
mV 7 msc\\
A/@+\'¢¢ @1> M@+rm» W ' '\

('. pa l r 0 c
GMC +O AWY\CC'> L<'\/‘.L lr{»y@nlmf~

A”S C\/(/\/[?’l' H@/lol°él bmi @{\MCC /{b(_é§(d“
{DO(` formal r‘c'f' O»(: j/l-H;¢ §'{__

/`/\6\/\0/\ Q~Q~) Q~Oj~q

1;‘;-'=r‘»l'.\'\~f':x‘-.L,=; ia_,.; i_,l._,j_ >.;
1.' FJ ,»\ r.';r'lg;~»~~|~ \,, _…»`
\1:1:\:-~\.1;,,,‘:;| ‘[§.-;

, .. ,-L_;` _|\

('\

 

 

 

Case 14-50333-QS Doc 483 Entered 03/25/19 10:47:21 Page 2 of 64

 

z T@ +‘n¢ mwmbé€ J'c<Ag)c @c€§l`c/A,,

 

4

f . .
,@1",~ viz c\ (`Cc';¢zi~£~ §0{` f’€(,c-¢§Ql

 

 

bcaacx.e/; 04 3 c@a@i.'c+oo\@ .'n+s/>:_S+ du¢ +o +k<

 

E('cw\/';l/v'-i' f\r»M" Wék$ 13‘\"<‘§¢( f\/-~ jq-.~ lC[ZO

 

. m »+h¢ (/{A;;_L@\ S+Qqh<:s O¢<H\<,+ /; @MM

 

jj:€x("\ QLSO ICQM{)‘L\AQ ‘HA‘O\+` (;'-’/{f’¢ KQDlQC\»-

 

§l<m/\A€»om cm,l J"c 910/m L Hmp+mn (l:/M§-¢

 

 

1 H/‘¢MS‘"/</§ ,' A¢M “.h> {J!A_z' /_’cm{-)\\C/».\- a>+~ \_'A,}»!/K§H-
: 09 jr(/\¥'C) C/\.K“‘\"@('éqf,`¥ <;('V¢,` !":!..; qa‘,¢_,;O/)_ 4

 

 

 

 

TQ/\§. ( m)m,o» §

 

 

 

\/\ La=jj@_,.

 

f\/LM‘@\L 9\”,\,_ } ;,\QL§"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

,»u.... ~‘~' 1
1 ~ `.

 

' jAoaAu(Rev 06/12')_7 summonsmacmm¢uon '_ '

UNH E) STATES IISTRICT CouRT

for the

Northelestrlct of 60111?011110 l 7 § F"~’NG '

' Anthoriy 6 Thomes individuelly, and on behalf of the~f .
' Gene'rja\ Pub|lo eating as a Private A’ctorney Genera|. _

 

7 7Plaimyf(s) 17
1 v.
1 BruoeT Bees`ley, l\Jlrs. Be_es|ey, Jetfreyl, Hartman, '
.;'ri lVlrs. Hartman,JerlCoppa-Knudeon K'en Tersjlr`\i Mrs.,- v '

K. Ter_s\ni Ma`rk Tersini;` |\!|rs'. l_Vl. Terslni_, Jehnlfe_`r

~ . ~ Jodoin: Nlr Jodon eSlve, s_ Sllver
'1-' Kehmarl< Venture's Ll_C;%It%¥/%n$ renrtrlr`lllérl IVl-_rs. S Stremme

'Hudson Stremme1 andDefe,,dm,,(s)DoEs1-1`000 mcmach -

V_ 011/11 1211be

SUMMONS IN A CIV;L ACT~I¢)N " '

  
 
  

MM MWDW" NR _j;pom

A lawsuit has been filed agemst you.

Wlthm 21 days after service of this summons on you '(not counting the day you received it) _ 01 60 days if you
v are the United States ocf aUmted States ageney, 01 an ofiioer or employee of the United States described 111 F`e"d R Civ.
B 12 ('8,)(2) or (3) -'~ ou must serve on the plainttffan answer to the attached complaint or amotlon under Rule 12 of

:' " V-the Federal Ru"les of Git'il Proeedure Tue answer or motion 1nust be served 011 the plamtlff or plaintiffs attorney,
;whose name 011d addtess 0`10; Mr. Amhony G Thom.as 1 v 1. . ,

7725 l?ea'vine Peak Court
' -_'Reno _NV 89523
~Té|: (408)640-2795
E~ma|l`: atemerele@gman com

 
     

_ v y 3 '7 f lfyou fed to respond, judgment by default will be entered again0t you_ for the rellef demanded m the complaint
' “ }7 "You also must file your answer or motion with the court . _ . v ., , ,

d

 

CLERK QF C’O UR_T

BSH}/J Woltort

 

` 03891450333981>0@483 Enrered03/25/19104721 , 1139930164 '

 

 

/-)¢ig.s Ze@s/ »`7'@/47¢3¢"’" "M“'

 

 

¢S;¢,Lc/\S‘kve» émewme/ /i/{,Qs SM):@/

 

 

 

Si'gnatur"e ofCle)fk cyr Depi¢g)_C/e)"]c, :1 7

 

 

Case 14-50333-gs Doc 483 Entereo| 03/25/19 10:47:21 Page 4 of 64

110 440 (Rev 116/121 summons m'_ a _civii Aeiion (i>_age 2)

7 l Civil Ac'tion No'7,7

 

' ' ' ' 1 P7ROOF_ O_F_ SERVICE . '
(Thcs sectton should 1201l 1712 filed with the court unless requi) 2d l7)y F2d7. 712 Ctv7. P. 4_ 7(1))

 

 

TlitS S`_ummollS_ for (mzme of individual and iitIe, 1f any)

 

7 wasreceived byrne0n(da¢7e) - v _;_ 1 .~ 7 17 ' -' `T " '

_Cl l personally served the summons 07117 the individual at (7pl:11:e)_

 

011(date) _ 1 ' _-i-`;'or-_i__j__. _

 

 

  

El I7 leftthesumm 7atthe-1nd1vidual’s residence or usual place of abode with (11¢11_1'_17¢)

7- , 707 person of suitable 0ge7 end discretion Wbo_ resides there 7 7

 

011 (daie_7)7 ,.7 77 7 7 . 7_ j, end mailed a copy to the indivtdual`s last known address or

ij ISGTV€C\ fh_B 511¥_1'1_11_10_118 011 (name of individual) ` 77 77 ' 7_ ' _ ;- '- _ -1 1 ,1 WhO’i_S`7 '7 7

  

7` `- designated by lew t0 accept service of process 011 behalf of(mzme of 01 gamzatzon)

 

ij I retu__rried the summons unexecuted because

 

 

13 0"§-`1]_.73___"\§`1 (PeC_/j')

   

 

'.»iMy`fee`s`_a'ré$ 77 777_ j77f0rt1'aveland$ 7‘ 7 zifor`seljvices,t`©retotalof:$7 Q_OQ\

z 77 1lijde_cla`r_eur_1_c_iei penalty ofperjurythat this in7f0miatiori i's true. '

 

' 1551§;_ 1 _'

 

 

" Sa_/'-v_e`rfs'_`.s'z‘grziri:liii-'e.7 7 7

   

 

71Pri1;'t2r:l'_7n_zji7_me ai`i_d.`{i'_t!e

 

 

7- S¢zr_rvi;if .’s address

Addi_ti_o'iial inf01~111_atiori7fe7ga1'dii1g attempted'§ei;v_ice,etc:

 

 

 

 

 

 

   

_' except as prqvi_ded by local

C§_S§ 14- 50333- QS 1309 483- Ent§l’§£i 03/25/19 10. 47'21 P§Q§ 5 §f 64

 

 

_Courl to 1nitiate the c'1VI1 11601<0`2t sheet (SEE!NSTRUC‘TIUNS QNNEXT PA GE OF.'Z`HIS FORM)

    

(E¥CEP.TIN

A=S

 

(b) County of Res1dence `o`f Fi`rst Listed Plaintiff
S. PLAI)_\IT \IT.F‘IF

40qu

 

 

` CIVIL 130ka SHEET

' ‘: 'I7`he IS-CAND '447 'c`1vii c`76vér` sheét` é`n'd che meUnanon contamed hé

reiri néithér re 1350 11_0r su lernéht the fillri
rules of court This form apprq`vc_:d' m its p pp

original form by the Judi2ciix217 Conferen¢_:c o t

7 7.1(1~.0.

“’@//1/€"4'%

(C) 2Atto[ncys (F¢rmNams /1ddl2‘e.r.r, and Ta/Iephr:in`e Nu17171b7:71)

- NQTE;

 

 

 

7Coun
.PLAINT!FF CA.S‘ES UNLY)

 

AttorheysT (lfKnomn) 7 2 17 2 .'2".

 

1111d7 service ofpieadmgs or 6tiier apers a
he U111'ted Statcs m September 1977

of Res\dence of Fu'st Li_sted Defendant

 

 

4. is rcquli:gd for 1110 C_lerk 017`

  
  
 

1TN HLAND coNDBMNA;T`ib 7' '
1413111.401 01= 1'._AND2' m .

ulredby]aw 77 7

 

777BAS7_IS OF JURISDICTION (Pla_'¢:e an "X" in' 01‘12¢72 B2ax 0/1b¢)

1 U.S.- GovommentPlainuff 3 7 3 Federal Qu_c_:stiori 24
` _ , (`U.S. _Gavélh>lrenli a/anlry)

2 U. S.- GovummeolD=fendant

4 D1vcr

my , .
7([7nd1¢dle Cltizensl)(p c_`)/'Far»‘(es in Irem l([)

 

(Far DIi"e'/"stty C'a.`r,e.r 0111)')2

,PT'I`_ ,_ ,DEF

Citiz2en 0£2This Statc »' ' " l' ` - l'
cirimii"§rAiiozh`iisiara' 7' 5 7- 7 723 ' 2'
Citizerc or Subjectofa 2 7 7 32 7 .2' 77 421 7

=7' incorporated and Pri.ncipal Place
` 7'.quusinéssI117AnotherScate
77`=F0reigr1 Na't_ion 7

m:7 CITIZENSHIP OF PR[NCIPAL PAR'EEH 11 0112 Bax_/hr}”lalmi_@`
t erDq/Endant l

PTF' bEF "
'Incarp0mtcd ar Principal Placu
ofBusiness 111 This Statr:2 2

 

  

NATURE OF SU]T (2P2Iuc7e an "X"` m On¢ Bo`,\; Oizly)

1 F2Drr2:ign Councry 2W ,

 

 

 

   

   

 

 

    

   
    

 

 

 

 
 
  
 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

  

  

 

 

  

 

 

 

 

 

 

., coNTRAcr "'rt`)m‘§ 2 'Fonrm,un" m mAL'r'YL 1 2,,2;3;¢27:13.41~11<11`2 '01=::¢¥7 , ..:..om"` igsq;grm' `3.17: -
~ . 7 110Insurar1ce ` 625-Dru7g»RdlatEri Scizur¢ 70"1` ' " 422Ap7}7)ea128 USC § 158 `\ , _ ,'375 P.nl_séCléims'Act
PER7SONAL lNJURY 2 PERSONAL mJU'RY 1 , . _t . 7_ .
1201/cadiz v 2 310,11¢13“, ` 365 l>a_isi>iiil113"11'iy-»1=i0,diict . x Prop§rry_ll ysb§ 331 ~ . 423 wimdiawal 22 us_c 376 Q111 ram (231 Usc
7 130 M»illFFA°'~', . . 723125 )_\iqilane ProductLiability Lmb'"t)' v . 690 0t-he'r77 - § \57 ' h §37279(3-))
" 140Neg01{abl`e!n'stn1'inenc 1 310 Assaulh h,bc| & Sltmdct 77 71367 Health Ciiic/ LABQ_R pRQPER'r`Y wards 400 Sia*¢ R¢BPP°1171°DH\€H1
;.150 Re m, of 2 7 Pharmaceutica|Person_al 3 . » ' » ,7 . _ 7 2410 Amicru.st
` j2,: ov:¢;zhaiic Of 7 7 37370 117'::§,':1;7"1[' l°y"s _ hjuryl’wducrI-i=lhiliw ;‘°;F“ Lab°_rs'~a“d”ds A°t §§ C°pyrigh"` '; 7 1430 Baims and sinking
; V_ct`eran‘ sBene`fit§i. v 7 t hoM " '7368 Asbgstos Pérso`nal 111qu .20 La_l;°{,Mm-lgcmem 7 , 8 Pmm , `2 450 Cm.t;tm¢t-.U°
151 t`ttcdttm-.rc Ach 73 urine t v h,t_.odtt-ct hightmy _ '271(2¢3&."9"_,$ 7 '835 Palent-Abbreviated New7 2 7
7 1 15 w 7- . cf t._d 2345Mai1as1»isdiic11.mbm ~;PER.SONAL PRGPERTY 14011311way1aboi3._ai DiiigAppiiaaaoa 46013¢1>°'““`116“ ‘ 771
7 2 -Sht§;';t’§';;n': (§:c’t;det 350 Mpmi 11a h 22 ‘ 370 Oth,er mud 751 ramny and Midi¢ac 340 riadiiiiaic< 470 Ra¢k_€fe=rl“fl“.'="¢ed &
~, ` 355 Maioiviiijia1a riadua_c ' 'L'=BV¢A@ , v ' 7 1
2_ vérg'rans) 2 , abh 1 . 37t Tt.uthht hehdmg whom rhborthe won _ socLAL sECvRJTY
, Li 1ty e tig
153 Rm"°'y' °f7 SBQ Other Per`sooal Pra crt_y 7 » 7
, gygt.phhnhem 2 360 Ocher_ Fcrsonallnju_ry omit o P - 791 Employe.c R2ez_12rcmcnr7z2r 7'862 B| (923) 2 77 . h
7. ofvctm-t.t sgénhtm_s f 362Pe1§003]1njury-Mcd1cal ’7 g ‘ 2 _ l",°°m° S.°°“"t)’ A‘?t' . 7' a;c mg m’°§/('°m¥“°dm°S/2
7~ ' 3351’\'07[1¢1'1)' "` o P|'Df-\\IC\ 1 . 77 72 , 863 D_I G/DXWW (40 (2 t ~ 77E'xch731`1 e
- Ma]pmotice , . gun t 5 27))7 8
160 27S77tockho|durs’ Su\ts Ll'a_bili¢y _ ` t 2 ' , _ 2GR.+?.I0N' 7 '786747 SSl7D7 Titié` XV_| ' 77 8790 O\hor Sth'tutory Actions7
'9° 0“‘°' C°’““‘°' 7 cler mears .. vmsoNER` 'P_ErmoNs 462 N‘““F“““"i°“ f 7 ' sss 1131 (40_5(;,'»` , 391 Agiiaulmiil ms
195 concis¢wiaauarmibiliry ` 7 -} , 74`1“`1_'“7°?*“°“ . ' z 9'3`1ai17`71ii>ii` ‘7"ni'7 misc Minsis 7
[96 promise 2 . 440 oih'sicivn mgth t HABEAS :com>us 465~0thet tmmtgmtton 21 t.EDERAh TAX guns _2 11_ 2 v 2 2 2 2
____________' ': "; 7441 Voting 2_ , 2 § 463 A[{en Dclainee 'Actions ' ,§ ,`8'770 '71‘;37;'¢¢3 (U. S7. Flamuff` or 7 895 Freed°m °Flnf°nnah°n ' `
_______REALBROPERTY " 7' ' 442 Empi°)’m€!\f ` ` 510 Moliqnsto Var:ote " " ' 7 , 2 ._Dcfendant) 72 .2 7Act.`__7 - ge
1101-394 C°"d?l?oafi°n " '77`73' 7 S'i"f¢_“°° _ 371 1Rs-Thii<11»ai1yzeusc '896"‘”‘"““°“
53717)Gén'er7al 2 §27509 899 Administralivercedme 7 2 1
ih l f j ` ` 7 Act[Re\/iow or Appenl 01" , j
53_5 pea .pgn°: ry ' Agerioy 2137¢¢151:2)1:1 ` 2
7~ ` v .. l GTHER 7951) Const1tut1ona1ity 0f S_fate_
7z 2 540 Maitdarnus & Other Ststu!_c; v .1 / , ‘ ‘
290A1101hai1zealpmpei1y ' 550 civil Righrs 7
555 Pn'son Cnndih'on
560 Civil Déthirit=¢- »
Cooditioi:s of
t t _ v t 2 2 _ Co_n{irie'mcnt
V. ., 0R_IG1N7(PI0¢€ an "X." 1‘/1’0112¢.507,1:0)11_1') 7 7 12 _7 7 7 7
12 37 Kél_'rtajtdg:.d from 7 2 4 Reinsta!ed or

 

ACTION

7\7/1_ CAUS'E OF 2Cit`e the U. S. Civil Statute under which you are iil? (Da mar _ai‘¢¢ iurisdlarion

  

2 3 Remav_cd fmm

'Bri"

Srata Coun-

cfdes¢xibtion 6f cause:

hpgel'hici, c'ouic'.

Keupcped

/ 753

7 , 5 Trahriferrcd fr¢m' ',
Anb!hjchislrict (specr'j§t)

J`

6 Multidistn'cl

.1'!11!11(1¢7.1‘7 unl_us dryerslty) `

 
 

8 Mtilhdislrict . v
2Litige'1_tibn'-Dir2;thile, 7

Liczgauap;nanirai_

  
 

 

VlI. REQUESTED ].N

COMPLA[NT

 

I22J'NDER RULE 23_, F¢`d

 

CHE7CK II" '[‘I'HS_ IS A CLASS ACTION

  
 
  

DEMAND

704§»¢¢7//@47 - 7

DOC,K.ETNUMBER gka/_/?, ;0;§ k 573

sAN JOSE }C

chi

 

DUREKA-MCK[NIEWELE

 

 

 

 

 

 

 

 

   
 
 

Case 14-50333-QS Doc 483 Entered 03/25/19 10:47:21 Page 6 of 64

     

'__,:Déf`e'r:\`_'da'nts:

' -r,,__,_`-;'B'ruc'_e T._,_Be,e_s"l-av,, __"___;‘f;"._. .` _ ' - ._ " 7 . .; _¥ z ?_ »' 1 -_ .~. v -

 

|V|rsBeesley
l`Jéf-_f!re§/`L". Hartman 1 1 f
MFSHartman
VJeri`Coppa~Knudson _
`_','l<_-eri_;rTé_r_'s'i"nr; » " ' l
l Mi§. K_. Te`_rsih:il '
`-'-l\/,|-a"§_rkrTersini -

`''"»'-"'~;".:’:=T,\/`|'r-.§.-l_\/l.TerSi"i -

 

- f r"lenn.ifer"l@_,doih

lvlrJOdo 1

 

` Wayne Si|vér _ _

    

d  |\/|F_S. rS_ilver '

   

-" K§hmark \/V¢;:znty,lr;é§,__£:Lé-'

  S;_tev'fenr$`t.:remmel

   

l Mrs'S-Str¢mme\ ~

    

 

 

 

 

 

 

   

 

United States District Court
Northern District of California

.|>.o¢l\)

\lO\U'l

10
ll

'12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 7 of 64

@H/ , `
G!;VM §
/lf/J,p 3 ii-E`@

NORTHERN DISTRICT OF CALIFORNIA

ANTHONY G THOMAS,

Case No. 19-cv-01480-JSW
Plaintiff,

V- oRDER SETTING INITIAL CASE
MA
BRUCE T. BEESLEY, er al., AN§‘:§§D§§§§§ION§ERENCE

Defendants.

 

IT IS HEREBY ORDERED that this action is assigned to the Honorable Jeffrey S. White.
When serving the complaint or notice of removal, the plaintiff or removing defendant must serve
on all other parties a copy of this order and all other documents specified in Civil Local Rule 4-2.
Counsel must comply With the case schedule listed below unless the Court otherwise orders.

lT IS FURTHER ORDERED that this action is assigned to the Alternative Dispute
Resolution (ADR) Multi-Option Pro gram governed by ADR Local Rule 3. Counsel and clients
shall familiarize themselves With that rule and with the material entitled “Dispute Resolution

Procedures in the Northern District of California” on the Court ADR Internet site at

http://Www.cand.uscourts.gov/adr. A limited number of printed copies are available from the

Clerk’s Office for parties in cases not subject to the court’s Electronic Case Filing program (ECF).

 

 

CASE SCHEDULE - ADR MULTI-OPTION PROGRAM

 

 

 

 

 

 

United States District Court
Northern District of California

l\)

\lO\LJ`I-I>

pCase 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 8 of 64

 

Date l

 

 

 

 

 

 

 

 

 

CONFERENCE (CMC) at 11:00 AM in:

Courtroom 5, 2nd Floor

Ronald Dellurns Federal Building
1301 Clay Street

Gakland, CA 94612

 

Event Governing Rule
3/21/2019 Complaint Filed
5/31/2019 *Lasr day to: FRCivP 26th &
- meet and confer re: initial disclosures, early ADR L.R.3-5
settleinent, ADR process selection, and discovery
plan
° tile ADR Certification signed by Parties and Civil L.R . 16-8§ b1 &
Counsel (form available at ADR L.R. 3-5§b)
littp://www.cand.uscourts.gov)
6/14/2019 **Last day to tile Rule 26(® Report, complete FRCivP 261 al §l)
initial disclosures or state objection in Rule 26(£) Civil L.R . 16-9
Report and tile Case Management Statement per
Standing Order re Contents of Joint Case
Management Statement
(also available at http://www.cand.uscourts.gov)
6/21/2019 INITIAL CASE MANAGEMENT

QMEJ_O

 

 

 

"‘ lf the lnitial Case Management Cont`erence is continued, unless otherwise ordered this deadline is continued to 21
days in advance of the lnitial Case Management Conference.

** It` the lnitial Case Management Conferenc_e is continued, unless otherwise ordered this deadline is continued to 7
days in advance of the lnitial Case Managelnent Conference.

l\.)

 

 

 

 

 

  

 

 

 

 

7 ; INSTRUCTIONS Please indicate below by checking one of the two boxes whether you (if you are ~

”'magisttate judge jurisdiction in this matter. Si_gn this form below your selection

  

 

 

   

 

F'E'LED

§ FELENG UNI'I`ED STATES DISTRlCT COURT m AR 2 7 ¢Ul»':l

' ' t a . v 1
NoRTHERN Dis'tsicr o11 critrtl'f{~lisar§,o,Fp §§§OUW 1 "

ANJosE7 CAL/FOHN,A~

    

7 cLERi<;'s NoTIC "" :§ ' QQ
~eoNsENT oRDECLINATION Te 1
7»-17 ,» ». . MAGisTRATE trich tunisnrcft`ioi~i'

; ¢Hr/ 1 7. _7

 

' Defendant(s)

 

the patty) or the patty you represent (1£ you are an attorney in the case) choose(s) to consent or decline

l ' 77() Consent to Magistrate Jtidge Jurisdlction

 

 

   

 

States Court of Appeals"fot the Ninth C_ircuit.

?<` Decline 7:gisttate-.1udge Jurisdictioii _'

_ln accordance with the provisions of 28 U. S- C § 63 6(c), 1 decline to have a United

 

 

7 "` States magistrate judge Concliict all forther proceedings in this case and l hereby request that this case 17
; be reassigned to a United States district judge ’ » , . 1 »17 , , . 1

NAMa-: ' ' »
7 ,corii\isst tort
'<`OR “PRo ssa

 

 

 

1 ;__Q§$e_-_l__¢lj$@$$$!as 7171.._17)7<7_)77@7.433_.,.7.71_;11_1@71@€1103/ 5/7117».9»_1»0:147:;2»7171» Pagesote¢i .

" ' 1 ~ v ' In accordancewith the provisions of 28 U. S. C § 636(0) Ivoluntanly consent to have 7 7
7§1 aUnite States magistrate judge conduct all further proceedings in this case_, including trial and entry . , '
` :of final judgment l understand that appeal from" the judgment shall be taken directly to the United

 

 

 

 

 

 

 

 

 

 

Case 14-50333-QS Doc 483 Entered 03/25/19 10:47:21 Page 10 of 64 7

 

 

 

 

` _: _Case714:503_3,3-gs.._,DQcAa$__,Emerr.,e.d 03/25/19 1_0;.47:2\1_¢,..,.F>@;ge.11,0.1€64.._.»..n

 

 

 

 

Looo\icnu'i-l>~'wl\)i-*

NNNNNNl-Li-LHHi-LHHi-Li_vi-L

 

 

 

Case 14-50333-g§ Doc 483 Entered 03/25/19 10:47:21 Page 12 of 64

subject of litigation where fraud was perpetrated by several of the Defendants who took
advantage of Mr. Thomas's mental infirmity dyslexia in procuring a $5 million judgment by
committing fraud on the Court in the Santa Clara County Superior Court case entitled Kenmarl<
Ventures v. Thomas filed in 2008 in Case Number: 1~08-CV-130677. Mr. Thomas is a
Dependent Adult suffering from Dyslexia as defined in California's Elder Abuse Law as codified
and defined at California’s Welfare & Institutions Code Section 15610.23(a)

2. Plaintiff intends to file a Motion for Judicial Notice of Law & Facts in support of a
Motion to Vacate the Judgment procured inter alia by Fraud Upon the Court in the Santa Clara
County Superior Court, but has been unable to do so until now, due to the non-stop litigation
barrage that he has been subjected to since the U.S. Trustee filed an illegal Turnover Motion on
7~5-2018 in the U.S. Ban|<ruptcy Court District of Nevada - Reno, NV BK Case Number 14-BK-
50333-BTB, before the Hon. Bruce T. Beesley, the lead Defendant in this Case.

3. The main cause of action in this lawsuit is a Bivens Civil Rights Claim against Mr.
Beesley in his individual capacity for violation of Constitutional Rights, pursuant to the
principles enunciated by the U.S. Supreme Court in the 1971 landmark Bivens v. Six Unknown
Named Agents (1971) 403 U.S. 388.

4. Defendant Bruce T. Beesley, is a U.S. Banl<ruptcy Judge in Reno, NV, and is sued
herein in his personal capacity under the w doctrine for deprivation and violations of
Plaintiff Anthony G. Thomas's Due Process and other civil rights

5. Attached to this lawsuit as E)<hibits 1-12 are true and correct copies of
transcripts of hearings before Judge Beesley in the above-captioned Bankruptcy cases that
document the litany of civil rights violations committed by Judge Beesley, including but not

limited to:

1. Judge Beesley’s refusal to allow a 2 week continuance to allow for Mr.
Thomas to obtain legal counse|, just prior to converting Mr. Thomas's
Bankruptcy Case from Chapter 11 (reorganization), to Chapter 7
(Liquidation) in violation of the principles enunciated by the U.S.
Supreme Court in Powell v. Alabama (1932) 287 U.S. 45 and in
violation of the established rule that a corporation or LLC can only
appear in Federa| or Banl<ruptcy Court by licensed legal counsel. The
actions of the Judge in this regard render the Order for Conversion
void on the face of the record, and thus subject to a Rule 60(b)(4)

_ 2 _

(.lVlL RlL'il°l|b (.UlV||-’LA.[N| l'UR L)AlVlA(Jl:b, D|:(.LARA|U_RY & ll\l.|Ul\l(.,|lVl: Rl:Lll:l“

 

 

 

kDCO\lO\U'l-D~LJON*_‘

Nl\JNl\J|\Jl\Jl-Li-'~i-'~l-'~i-l-li-Li-Li-i-'-
%Slg,wm.bwl\>i-LOROOO\lo\m-I>wl\)i-l©

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 13 of 64

10.

11.

12.

13.

14.

6.

/`t

Motion to Vacate without any time limitations.

Judge Beesley's illegal selling of the California Law Firm’s malpractice
claim that had defrauded Mr. Thomas of his entire $150K retainer
Judge Beesley's outrageous conduct in forcing Mr. Thomas to reveal
his bank balance in the middle of the bidding process from money
that Mr. Thomas had allocated for his handwriting expert

Selling the Bahia Emerald for zero dollars from the thieves who had

stolen the Bahia Emerald from him, and below the bid that Thomas
had offered.

Judge Beesley's legal sanction and cover for the illegal theft and

takeover of the Portola Property by the U.S. Trustee and her attorney
without a Court Order.

The Judge's refusal to perform his ministerial duties in taking Judicial
Notice of the Law & Facts in Opposition to the Turnover Motion in

Violation of his mandatory Ministerial Duty under Federal Rule of
Evidence 201

The Judge refusing to take Judicial Notice of California Law regarding
conveyance of Real Estate by Deed and falsely stating that an
unrecorded conveyance is void under California law, despite being
presented with 4 California cases establishing the law to the contrary.

Engaging in acts constituting pervasive bias against Mr. Thomas

Depriving Mr. Thomas of his substantive and procedural Due Process
Rights.

Deprivation of Mr. Thomas's rights as a disabled person suffering
from dyslexia by refusing to accord him reasonable accommodations
as mandated by the Americans with Disabilities Act

Engaging in Conduct constituting the deprivation of Mr. Thomas's
rights to Equal Protection under the law.

Ordering Mr. Thomas not to file any additional pleadings in the
Bankruptcy case on several occasions constituting an interference
with Mr. Thomas's First Amendment Rights to Petition the
Government for the Redress of Grievances.

Deprivation of Mr. Thomas's 5th & 14th Amendment Due Process
Rights

Other Constitutional and Civil Rights Vio|ations to be pleaded in an
amended pleading based upon proof.

Defendant Mrs. Beesley is sued as an individual spouse of Mr. Beesley who is

liable for the tortious acts of her husband Mr. Bruce T. Beesley.

7.

Defendant Jeffrey L. Hartman is an individual residing in Washoe County, NV
_ 3 _

(.lVlL Rl(:il'||b (_,UlVlPL/-\lNl l'UK L)AlV|A(_~il:b, l_)l:LLAR/-\|URY & l|\|JU|\lLllVl: RI:LL|:I'

 

 

kD(IJ\|O`\U'I-DUJN'_“

|\JI\J|\JNi\Jl\Ji-'~l-'~i-Li-ei-i-'~i-Ll-Li-#i-'~
gm)gm-l>le-lOkDOO\|O\w_i:»LuNi-LO

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 14 of 64

,-\
/

and is a licensed member of the Nevada State Bar as well as the U.S. District Court for the
District of Nevada and the U.S. Bankruptcy Court for the District of Nevada.

8. Defendant Mrs. Hartman is the spouse of Defendant Jeffrey L. Hartman and is

liable for the acts of her husband Mr. Hartman.

9. Defendant Jeri Coppa-Knudson is an individual resident of Washoe County
Nevada and is sued herein in her individual capacity as well as in her capacity as U.S. Trustee.

10. Defendant Ken Tersini is an individual and is a principal in the Tersini group of
companies including Defendant Kenmark Ventures, LLC and KT Construction. Mr. Tersini at all
times relevant to this complaint was and is a resident of Santa Clara County, California, doing
business from his Cupertino, CA offices. P|aintiff believes and thereon alleges that Mr. Ken
Tersini is the mastermind behind the scheme and conspiracy to deprive Mr. Thomas of his
constitutional rights and is the one behind the corruption of the judicial machinery and the
commission of multiple fraud upon the Court and procuring the underlying judgment inter alia
by fraud on the Court.

11. Defendant Mrs. K. Tersini is an individual resident of Santa Clara County,
California and is the spouse of Defendant Ken Tersini and is liable for the acts of her spouse
Defendant Ken Tersini under the provisions of California's Family Code Section 1500.

12. Defendant Jennifer Jodoin is an individual resident of Santa Clara County,
California and is a principal and executive with the Tersini group of companies, including KT
Properties, KT Urban and Kenmark Ventures, LLC. She has worked for the Tersini brothers
since 2000, and is also the personal notary for Defendant Ken Tersini, operating her notary
license from Mr. Tersini's Cupertino, CA business address.

13. Defendant Mr. Jodoin is an individual resident of Santa Clara County, California
and is the spouse of Defendant Jennifer Jodoin and is liable for the acts of his spouse under the
provisions of California's Family Code Section 1500.

14. Defendant Wayne Silver is an individual resident of Santa Clara County,

California, and has acted as a licensed attorney engaged in the deprivation of Plaintiff Mr.

Thomas's Constitutional Rights.
_ 4 _
(_,lVlL Kl(:l'llb LU|V|PLAIN| I'UR L)AMAL-il:b, D|:(.LARAl(_)RY & lNJUNLlth Rl:Lll:l‘

 

 

Looo\ic\U'i-i>-WN""

i\Ji\JN|\Jl\Ji-i-'~i-l~i-~i-»i-ei-#i-»i-'~i-
EOJEIC`DJU.Lwl\)i-~O§OOO\IOXW.AWNi-'~O

 

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 15 of 64

15. Defendant Mrs. Silver is an individual resident of Santa Clara County, California
and is the spouse of Defendant Wayne Silver and is liable for the acts of her spouse under

California’s Family Law Section 1500.

16. Defendant Kenmark Ventures LLC was at all times relevant to this Complaint, a
limited liability company organized under the laws of the State of California and the alter ego of
Defendants Mark and Ken Tersini. Kenmark Ventures LLC’s principal place of business is
located in Santa Clara County, California.

17. Defendant Stremmel Auctions, LLC is a Nevada limited liability company whose
principal place of business is located in Washoe County, Nevada. Stremmel Auctions has
actively participated in the collusive bidding and auction and illegal attempt to sell the Thomas
Emerald without compliance with the pre-sale notice requirements of the Bankruptcy |aw, and
has submitted perjured declarations regarding the attempted sale by auction of the Thomas
Emerald.

18. Defendant Steve Stremmel is an individual and principal of Stremmel Auctions
LLC and at all times relevant to this Complaint was and is a resident of Washoe County, NVl

19. Defendant Mrs. Stremmel is an individual and spouse of Defendant Steve
Stremmel and is liable for the actions and conduct of her spouse Defendant Steve Stremmel.

20. Defendant Hudson Stremmel is an individual and resident of Washoe County NV,
and is the son of Defendants Steve Stremmel and Mrs. Stremmel.

21. Defendant Amy Tierre is an individual and resident of Washoe County, NV and is
an attorneyengaged in the conspiracy to deprive Plaintiff Anthony Thomas of his civil and
constitutional rights. _

JURISDICTION

22. Jurisdiction is proper before this Court because it involves a federal rlght. State

Claims are valid under the exercise of the Federal Court's Pendent Jurisdiction.
VENUE

23. Venue is appropriate in this Court because a substantial part of the events that
are being sued upon- originated from and occurred in this District.
_ 5 _
civlL men is coiviPLAu\ii tui< uAiviAots, utcLAi<Aioi<Y a u\uuivcilvt ketu:i-

 

 

Looo\io\u'i-l>~wl\l""

NNNNNNHHi-LHHHHHHH
l(;l§‘[;|)§lJ'l-l>~t.ol\Ji--LCJ'~C‘¢OO\lO\U‘i_ld~L/Jl\)i-LO

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 16 of 64

24. A substantial number of the Defendants live in and conduct business in this
District.

INTRA DISTRICT ASSIGNMENT

25. Because a significant number of the facts arose in Santa Clara County, it should

be assigned to the San Jose Division of this Court.

INTRODUCTION
26. This is a lawsuit arising from facts that culminated in a lawsuit filed in December

of 2008 in the Santa Clara County Superior Court entitled Kenmark Ventures v. Thomas Case

 

No. 08-CV-1arising from a $6 million investment that was made by Kenmark Ventures LLC,
whose principals include the Defendants Mark Tersini, his brother Ken Tersini, and the Tersini
group of companies private notary Jennifer Jodoin, who in their most recent fraud upon the
Court have corrupted the judicial process in their illegal attempt to buy the Thomas Emerald in
express violation of the Notice requirements mandated by Section 363(b) of the U.S.
Bankruptcy Code as well as Rules 6004 and 2002 of the U.S. Bankruptcy Rules that require at
least 21 days Notice to be mailed by the Clerk of the Court to all creditors.

27. In a corruption free America that all Americans believe.in, the America that is
enshrined in the rule of law, the Declaration of Independence and the Bill of Rights and the
Constitution, it would be inconceivable for a U.S. Trustee and her attorney, a licensed member
of the State Bar of Nevada and a member of the bar of the U.S. District Court for the District of
Nevada as well as the U.S. Bankruptcy Court, to blatantly attempt to sell estate assets without
complying with the proper notice requirements as mandated by the U.S. Bankruptcy Code
Section 363(b) that permits the sale of Estate assets, only after notice of a proposed sale or use
PRIOR to sale, governed by Rules 6004 and Rule 2002, that mandates that Notice of such a
proposed lease or sale be mailed BY THE CLERK OF THE COURT at least 21 days prior to the
proposed use or sale.

28. A simple inspection of the Docket/Register of Actions conclusively shows that

there is no such Proof of Service by the Clerk of the Court anywhere on the docket from
. 6 ..
ctvu_ klenis coiviPL/ui\ii tui< L)AMAoi:s, L)i:c.i_AkAiui<Y & inuui\ic.ilvi: i<i:tii:i-

 

 

'~lDOO\ICJ\LJ'l-Id~lJ\.)|\.)|-k

l\)l\.)l\i|\>l\.)i--Li-¢l--l~i-l~i--Li--'»i-~i-J~i--Li-L
§§g£r\):i,_l>th-LOLDOO\JO\m_wai-*O

 

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 17 of 64

October of 2017 when Stremmel Auctions was ordered employed by this Court to the present,
thereby rendering any\purported sale of the Emerald to be void on its' face and illegal on the
face of the record. Not more than 15 minutes of time is needed by anyone to print out and
review the docket/register of actions and determine Conclusively that the notice rules governing
the sale of Estate assets prior to sale have not been complied with.

29. Yet the Plaintiff Mr. Anthony Thomas appears to be living in a parallel universe
that we can call Beesleyland, where the rule of law, due process and adherence to the Bill of
Rights and the U.S. Constitution does not exist, where the Trustee and her attorney can more
than 3 1/z years after disclosure of the transfer of real estate by deed to one’s parents can find
out one morning that the Trustee and her attorney have crossed state lines, broken and
entered into the debtor's parents homes, illegally changed the locks, obtained title insurance by
concealing the facts regarding the transfer of the property disclosed at the 341 meeting of
creditors by lying to the Court falsely claiming that the ljebtors_ concealed the asset from the
Court and were illegally either living there or renting out the property and concealing the rental
income from the Trustee all doing so in express violation of the Turnover Law that only permits
the use of such procedure when there is no dispute over title, as there clearly was here.

30. The illegal conduct is then ratified by Judge Beesley, who refuses to perform his
ministerial duty, in refusing to take Judicial notice of the California law of Transfer by Deed
based upon the Common law of England that California adopted by legislative enactment in
18501, all the while continuing to falsely claim on the record despite the California Case law in
front of him to the contrary that he refuses to take judicial notice of, and continues to falsely
claim that failure to record a conveyance by Deed renders that conveyance void under
California law, without a shred of evidence or citation to support this false claim.

31. Allowing a Judge to be able to falsely state the law, and believe that he has the
power to deprive enshrined property rights of California citizens is a plain usurpation of power

and is a form of oppression and tyranny that is antithetical to the beliefs that are the

 

1 Stats 1850 ch. 95 p. 218 (CA Civil Code Section 22.2)
_ 7 _

(.1V1L Rl(.'iH|b (.UlVlPLAlN| I‘UR L)AlVlA(_~il:b, L)l:(.L/-\KA|UKY & lNJUN(..llVl: Rl:l_ll:l‘

 

 

 

LD®\|O\U'l-LWN*°"`

NNNNNNHHHi-HHHHHi-l

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 18 of 64

foundation of the American republic.

32. The attached law review article, that constitutes part of the unwritten law as
defined in CCP 1899, traces the history of the 42 U.S.C. 1983 Civil Rights litigation to the
enactment of the Anti-Ku Klux Klan Act of 1871 and contains a very relevant discussion of the
lack ofjudicial immunity forjudges that deprive a litigant of their constitutional rights.
DECLARATORY RELIEF - REQUEST FOR JUDICIAL NOTICE OF LAW REVIEW ARTICLE

21 TORT & INS. LAW JOURNAL 589 (1986) ENTITLED: FEDERAL TORT LAW: JUDGES

CANNOT INVOKE JUDICIAL IMMUNITY FOR ACTS THAT VIOLATE LITIGANTS’ CIVIL
RIGHTS

33. Plaintiff respectfully requests that this Court take Judicial Notice of the attached
12 page Law Review Article regarding the fact that Judges Cannot Invoke Judicial Immunity for
Acts that Violate Litigants' Civil Rights.

34. A judicial determination is necessary in order to determine whether Judge
Beesley in engaging in the acts complained of in this lawsuit is protected by the doctrine of
Judicial Immunity, or if he has been stripped of his judicial immunity by acting in the absence
of all jurisdiction.

35. /-\n examination of one of the incidents that is void on the face of the record is
what Plaintiff contends is the illegal and void conversion order by Judge Beesley when he
refused to allow Plaintiffs' existing lawyer to represent him and AT Emerald LLC in the hearing
on the conversion of the Bankruptcy case from a Chapter 11 Debtor in Possession case, to a
Chapter 7 Liquidation case, a serious order that is the Bankruptcy equivalent of a death
sentence vs. being accorded the protection of the BK courts from creditors until the debtor can
reorganize his finances and remains in possession of his assets free from liquidation from the
Trustee. The hearing on the Conversion Motion is a hearing that comes with it the right to be
represented by counsel of one’s choice and that deprivation of this right is a denial of due
process in the constitutional sense as stated by the U.S. Supreme Court in the Powell v.
Alabama decision.

36. Plaintiff is respectfully requesting that this Court take judicial notice of the

underlying facts and law that establish conclusively that the purported sale by Auction to

_ 8 -
(..lVlL Rl(;il'llb LU|V|PLAIN| l‘UR L)AlVlAL~il:b, l_)l:(..LARAlURY & l|\lJUN(.llVl: Rl:Lll:l'

 

 

 

\OOO\lO`vU'|-l>l-*JN"°‘

|\)l\)l\)l\)|\.Il-~i-li-li-Li-J~i--'~l---~i-li-Ll--L
gl;l-,ga.l>~wl\)t-OKDOO\|O\LHLWNI-LO

 

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 19 of 64

»\

Jennifer Jodoin, personal notary to Kenmark Ventures LLC and KT Properties and related

companies principal Ken Tersini, is void on its' face.

37. Plaintiff is requesting a finding of fact and conclusion of law that the
Trustee and her attorney engaged in an illegal attempt to sell the Thomas Emerald
without complying with the mandatory notice requirements imposed on a sale of
Bankruptcy Estate assets under U.S. Bankruptcy Code Section 363(b), and Bankruptcy
Rules 6004 and 2002 that require Court approval and notice mailed by the Clerk of the
Court prior to any proposed sale of any property of the Estate. Plaintiff requests a
finding that the BK rules that were not complied with and a specific finding of the fact
that there is no proof of service from the Clerk of the Court on the Court docket
complying with the 21 clay notice requirements imposed by Rule 2002, and a further
finding that the above failures makes the entire proceeding and attempt to sell the
Thomas Emerald to be void on its' face and must be vacated according to the decisional
case law of the Bankruptcy courts that have addressed other instances where the proper
notice rules were not complied with where the necessary outcome was to void the sale
for failure to comply with the statutory notice requirements

38. Plaintiff is seeking a Declaratory Judgment findings of fact and conclusions
of law that the defendants engaged in collusion with regards of the attempted sale of
the Emerald without Notice by auction between 10-30-2018 and 11-15-2018 that
resulted in a void sale to Tersini alter ego and personal notary Jennifer Jodoin.

39. Plaintiff also seeks a judicial determination that The Deposition Transcript
(attached as Exhibit 4 to the Kenmark Adv Complaint of the 10-5-2011 hearing in the
Santa Clara County Superior Court itself shows that the Judgment is void on its' face
for:

1. Failure to comply with the Statute of Frauds (CA Civil Code Section
1624)

2. Void for failure to comply with the Provisions of CCP 664.6 requiring
proper voir diring by the Judge that wasn't done here.\

3. Attorney Abandonment by Michael Morrissey as confirmed by the
_ 9 _
civlt mei-irs coMPLAli\ii i~ui< L)AMAets, L)i:<.LAi<Aiui<Y a u\uui\ici tvi: i<i:i_u:i-

 

 

LOCD\|O\W-I>LA)N"_"

i\.!l\J|\Jl\.!l-Li-#i--~i-Li--Li-'~i--l~i---Li---~ti~-L
WEYUEWNHO\OOO\|ONW.LWNi-LO

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 20 of 64

,-».1

Declaration of Bob Machado in the 9th Circuit case filed on 2~12-2018,
forming the basis of my current Petition before the U.S. Supreme
Court. as well as void under Olvera v. Grace and in violation of CCP
286 among others. (See Exhibit 15 - Fax from Atty Morrissey to CA
State Bar dated 10-3-2011 and Exhibit 16- Minute Order from CA
State Bar dated 10-4-2011 to Atty Morrissey)

40. Under the circumstances the Plaintiff is respectfully requesting that this
Court take judicial notice of the Exhibits attached hereto and incorporated herein by
reference and render declaratory relief in the form of written findings of fact and
conclusions of law as to what actions taken by the parties constitute a deprivation of
constitutional rights and liability under the Bivens doctrine as well as liability for pendent
State claims that shall be pleaded more fully in Plaintiffs' First Amended Pleading.

41. Plaintiff is requesting a stay of the proceedings in the Bankruptcy Court
and may also be filing concurrently with the U.S. District Court in Reno, necessary Writs
of Mandamus and Prohibition and Requests for a stay of proceedings to allow Judge
Beesley to be removed from this case due to his corruption and pervasive bias as
documented in the attached transcripts of hearings before him and to allow for the Reno
BK case to be transferred to San Jose as well as allowing for a stay to permit the Plaintiff

to file his Motions to vacate the Judgment in the Santa Clara County Superior Court as

described more fully elsewhere in this Complaint.

Respectfully submitted,

oated: March 215t 2019 rlea/a lltama§>
-/L\lnthony G. Thomas
KD‘)ebtor In Propria Persona

J
VERIFICATION

I, Anthony G. Thomas declare:

1. I am a Plaintiff in the present case. I have personal knowledge of the facts
alleged in the Complaint filed herein and if called on to testify, 1 would
competently testify to the matters stated herein.

2. 1 verify under penalty of perjury of the laws of the States of Nevada and
California and under the laws of the United States that the statements made in

_ 10 _
LlVlL Rl(:iH|§ (.UlVl|-’LAlNl l*(.)l< DA|V|AL~:|:§, D|:(.L/-\RA|URY &1NJUN(.|th Rl:Lll:l*

 

 

uooo\io\u'i-l>-wl\)'_‘

NN|\J|\)l\Ji-i-'~i-kl-si-l~i-~i-Li-li-ei-'~
go,§l)g§-l>wl\)l-LO\OOO\|O\LHLWNl-LO

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21. Page 21 of 64

V¢\`

this Complaint are true and correct.

Executed at San Jose, CA on March 21St 2019.

03 Anthony G. Thomas

Plaintiff In Propria Persona

_ 11 _
LlVlL Rl(:l'llb (.(.)IVIPLAJ.N| l'UR L)AlVlAL'il:b, Dl:LLARAlURY & lNJUN(..|lVl: Rl:Lll:l'

 

- -' CASE 14550333:98 DOC 483 Entered 03/25/19 10:47:21 Page 22 Qf 64

___. N
-~__._ .

O$l"\c`wl Rewrzl§ o€»il»,€ ch_ @Qn'kmp@ COW+ ,_
D"S"LT"‘C’\' 09 '\\WO»AQ“ 12er

Case tt = l4- Bi<~ 50333~ 01`6

 

E><cci~p‘r$ how ’l`runscr`\pl’ 05 plm_rl.®
8-27_- Q_oi¢j_

 

 

 

 

 

Case 14-50333;gs Doc 483 Entered 03/25/19 10:47:21 Page 23 of 64

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

Case No. 14-50333-btb

IN RE:
Chapter 11
ANTHONY THOMAS and
WENDI THOMAS,
Debtors.
KENMARK VENTURES, LLC, . Adv. No. 14-05022-btb
Plaintiff,

v.

. 300 Booth Street
ANTHONY THOMAS and . Reno, NV 89509
WENDI THOMAS,

. Friday, Auguet 22, 1014
Defendante. . 2:19 p.m.

TRANSCRIPT OF MOTION TO WITHDRAW AS ATTORNEY OF RECORD WITH
CERTIFICATE OF SERVICE FILED BY ALAN R. SMITH ON BEHALF OF
ANTHONY THOMAS, WENDI THOMAS [13];

MOTION TO WITHDRAW AS ATTORNEY OF RECORD WITH CERTIFICATE OF
RECORD FILED BY ALAN R. SMITH ON BEHALF OF
ANTHONY THOMAS, WENDI THOMAS [169];

MOTION TO APPOINT TRUSTEE, MOTION TO APPOINT'CHAPTER ll TRUSTEE
FILED BY JOSEPH G. WENT ON BEHALF OF
BEACH LIVING TRUST, JOHN BEACH, AS TRUSTEE [164]
BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

APPEARANCES CONTINUED.

Audio Operator: Court ECRO Personnel

Transcription Company: Access Transcripts, LLC
10110 Youngwood Lane
Fishers, IN 46038
(855) 873-2223

www.accesstranscripts.com

Proceedings recorded by electronic Sound recording,
transcript produced by transcription Service.

 

 

10

11

12

13

14

15

16

17

18

19

`20

21

22

23

24

25

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 24 of 64

MR. LUKAS: Good afternoon, Your Honor. Tim Lukas
for the Beach Living Trust and movant for appointment of a

Chapter 11 trustee.

MR. COSSITT: Bill Cossitt, Office of the United
States Trustee.

THE COURT: Mr. and Mrs. Thomas?

MR. SILVER: Wayne Silver for Kenmark Ventures
appearing telephonically. Thank you, Your Honor.

THE COURT: Mr. and Mrs. Thomas, you're no longer
represented by counsel. Please get out of those seats and let
them sit there. You guys have been allowed to withdraw.

MR. SMITH: Your Honor, there's one thing l want to
put on the record, I mean, I -- I know this places the clients
in an uncomfortable position, and we were prepared to argue on
the issue of the appointment of a trustee. And 1 don‘t want
them prejudiced by ~- I didn't know how this Court would --
which it would consider first, but l don't want this more
prejudiced by our withdrawal before the hearing. So --

THE COURT: l don‘t think --

MR. SMITH: -~ we're prepared to argue that motion,
if you want.

THE COURT: You moved to withdraw. I think you have
every ground to withdraw. I think your motion was proper. lt

was properly noticed to your clients. l don‘t think they are

prejudiced by that withdrawal.

AccEss TRANSCRIPTS, LLC :J:l 1-855-USE-ACCESS (873-2223)

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 25 of 64

MR. SMITH: Okay.

THE COURT: You indicated that you had irreconcilable
differences in the way this should be approached. 1 think it's
probably more dangerous for you to represent their interest at
this time given those divergent interests.

MR. SMITH: Okay. 1 understand.

THE COURT: So your motion to withdraw is granted.

MR. SMITH: Okay. Thank you, Your Honor.

THE COURT: Mr. and Mrs. Thomas, please come forward.
Please come forward to the podium and state your names.

MR. THOMAS: Tony Thomas.

MS. THOMAS: Wendi Thomas.

THE COURT: Thank you. You guys can have a seat now.

Mr. Thomas, who is ~- Mr. -~ go ahead and have a
seat.

Mr. Lukas, go ahead.

MR. LUKAS: 1'm sorry, Your Honor. 1 missed what you
said.

THE COURT: 1 just had the Thomases introduce
themself, and since it's your motion to dismiss, 1'm asking --
or to appoint a trustee or dismiss, 1 asked you to go ahead.

MR. LUKAS: Yes, Your Honor. There are -- Mr. Thomas
is present. He has provided a declaration. As we pointed out
in our reply, most of the declaration can be stricken because

it's based totally on -- it'S all hearsay, Mr. Clarke said.

, =,,
'~l:>"

AccESs TRANSCRIPTS, LLC _j_: 1-855-USE-ACCESS (873-2223)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Case 14-50333_-_gs Doc 483 Entered 03/25/19 10:47:21 Page 26 of 64

28

record, Your Honor, we won't publicly disclose the number. All
you have to do is ask us on any of this stuff. If we had been
provided a copy, it would have been so much easier.

MR. THOMAS: And 1'd like to say one other thing,
Your Honor. 1've been working in Battle Mountain, and 1 had to
do that from the hotel, and they didn't have very good
facilities to send that out. So 1 did the best 1 could with
the documents that 1 had. They didn't have a scanner and all
that. (Indiscernible).

THE COURT: Mr. Cossitt --

Anything further from you?

MR. THOMAS: Unless you have any questions for me..

THE COURT: No, thank you. b

MR. THOMAS: Could 1 get two weeks to get counsel?

THE COURT: 1'm not deciding at this moment.

MR. THOMAS: Okay.

MR. COSSITT: Your Honor, the facts as represented --
or as testified to convince me that this isn't a legitimate
offer, couldn't be -- you don‘t spend anywhere near this amount
of money buying something out of a bankruptcy estate without
clearing it with the bankruptcy estate first. Saying that you
won't deal with the trustee is a certain sign that it's not a
legitimate buyer. That's just not the way it's done. 1t's
certainly not the way it's done internationally and not the way

it's done for this amount of money. None of that rings at all

l
"i§“`

Access TRANSCRIPTS, LLC _T~ 1-855-USE-ACCESS (873-2223)

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

 

 

Case 14-50333:gs Doc 483 Entered 03/25/19 10:47:21 Page 27 of 64

33

THE COURT: Nonetheless, 1'm going to appoint a
trustee in this case. 1'm going to convert this to a
Chapter 7. And the reason 1'm converting it to a Chapter 7 is
1 think you're being scammed. 1've not been involved in a lot
of international transactions, but 1 have been involved in a
few over the years, both in practice and in court. And that's
what this letter is, is a scam.

MR. THOMAS: Can 1 ask --

THE COURT: No, you're done.

MR. THOMAS: -- that you give me two weeks for -- to
just let them ~-

THE COURT: No, 1'm not giving you two weeks. This
letter is a scam. A legitimate buyer will deal with the
trustee. This is not a legitimate buyer. This is not -- you -
did no due diligence on this company. 1f you had done some due
diligence other than listening to Mr. Clarke, 1 might do that,
but you did no due diligence.

MR. THOMAS: 1 had four other buyers.

THE COURT: Sir, sit down, be quiet.

1'm ordering that/this case is converted, that all -~
that both the cases actually are converted to Chapter 7's. 1
would suggest,`but 1 cannot order, that the Office of the
U.S. Trustee appoint a single trustee for both cases.

Thank you very much. We'll be in recess.

(Proceedings concluded at 2:56 p.m.)

 

Acciass TRANSCRIPTS, LLC 1-855-USE-ACCESS (873-2223)

 

 

CaS€ 14-50333-QS DOC 483 Entered 03/25/19 10:47:21 ' Page 28 Of 64

/`

E°( ‘£"l’i$ uaw Tfo\nsor;l>l' OF ij€af`i'\\(§
2'25' 2015 ~ AM §<>ssio/\

 

 

' ' f64
(`ase 14-50333-gs Doc 483 Entered 03/25/19 10.47:21 Page 29 o 1
l '\ __

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

. Case No. 14~50333-BTB
IN RE: .

Chapter 7
ANTHONY THOMAS and

WENDI THOMAS, 300 Booth Stre€t

Reno, NV 89509
Debtors.

10:05 a.m.

c:;;~v_~,.».

 

.-_::`- _:-:_~;

PARTIAL TRANSCRIPT (MORNING SESSION ONLY)
MOTION APPROVE SETTLEMENT FILED BY JEFFREY L. HARTMAN
ON BEHALF OF JERI COPPA-KUNDSON [241]

BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

APPEARANCES:

For the Debtor: ANTHONY THOMAS, Pro Se

7725 Peavine Peak Court
Reno, NV 89523

For Settling Parties: Greenfield Draa & Harrington, LLP

By: MAUREEN A. HARRINGTON, ESQ.
55 South Market Street, Suite 1500
San Jose, CA 95113

(408) 995-5600

 

For William McGrane: Robison Sharp Sullivan & Brust Law
By: STEFANIE T. SHARP, ESQ.

71 Washington Street

Reno, NV 89503

(775) 329-3151

APPEARANCES CONTINUED.

Audio Operator: Stacie C. Burney, ECR

Transcription Company: Access Transcripts, LLC

10110 Youngwood Lane
Fishers, IN 46038
(855) 873-2223

www.accesstranscripts.com

 

Proceedings recorded bV electronic

_ sound recording,
transcript produced by transcri

ption service.

,¢

 

 

 

 

c...

wednesday, Februar'y 25, 204-432 °-

 

 

 

 

 

 

10
11
12

13

18
19
20
21
22
23
24
25

' ' f 64
Case 14-50333-gs Doc 483 Entered 03/25/19 10.47.21 Page 30 o

 

 

 

 

Anthony Thomas - Direct 16
the federal courts in Nevada, not --

MS. HARRINGTON: Your Honor, 1 have been appearing
here as a creditor representative. 1 am not admitted in the
Nevada courts. 1 am admitted in the State of California, 1 am
admitted to the Northern District Bankruptcy Court, the Eastern
District Bankruptcy Court, and the Central District Bankruptcy
Court in California, so -~

THE COURT: For the purposes of this hearing, 1 will
waive your pro hac, the need for a pro hac. Go ahead.

MS. HARRINGTON: Thank you, Your Honor.

DIRECT EXAMINATION
BY MS. HARRINGTON:
Q Mr. Thomas, as of today, how much money do you have in
your bank account?
A 1 don‘t know the exact amount to it because 1 haven't
checked bank account. My checks are deposited directly into my
account from work.
Q You made a representation in court earlier today that you
have $7,000 in your bank account. What was the basis ior
making that representation?
A From the amount of hours that 1 work at NV Energy.
Q So sitting here today, you don‘t actually know whether or
not you have $7,000 in your bank account, do you?
A 1 believe that there's more than 7,000, and that's what 1
represented. '
m£©e
Accass TRANSCRIPTS, LLC 313 i_sss_UsE_AccEss (873~2223)

 

 

 

 

 

18
19
20
21
22
23
24
25

' ' 64
Case 14-50333-gs Doc 483 Entered 03/25/19 10.47.21 Page 31 of

Anthony Thomas ~ Direct 17

Q Sitting here today, do you know for sure how much money is

in your bank account?

A No, But 1 know it's in excess of what 1 represented.

As of May lst, do you have a rent payment due?

What's that?

iO w C

As of -~ excuse me. As of March lst, will you have a rent

payment due?

A Yes

Q Will that rent have to be paid from that same account?

A Yes.

Q What is the amount of that rent?

A $1,950 or something like that.

Q Okay. So if you were to pay the trustee $7,000 today, you

 

would have inadequate funds in that account to pay your rent on

March lst. 15 that true?

A No.

Q How is that not true, sir?

A Because 1 get paid every two weeks.

Q What salary are you expecting to be paid on ~- excuse me.

You're expecting your next salary to be paid on February 28th?

A 1 don‘t know the exact pay date, but it should be before

then, yes.

Q So you're -- well, 1'm sorry. You say you're paid every

 

two weeks, but you don‘t know when that comes?

h 1 get paid every two weeks, so 1'd have to look at when my

AccEss TRANS<;PJPTS, LLc 3&§3 1_355~USE_ACCESS (873-2223)

 

 

 

 

|_.a

14
15

16

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 32 of 64

Anthony Thomas - Direct

8

last payment was, when the checks, they get direct deposited in

my account from my company.

Q So you don't know when you're going to receive your next

paycheck?

A 1 don't know the exact date, no. 1 know that 1'11 --
Q Do you know what day --

A -- receive it before the end of the month, and 1 know that

there's in excess of $7,000 in the account. 1 just can't tell
you the exact amount because 1 haven't looked at the balance.
1f you‘d like, 1 can go to Wells Fargo and pull the deposit
slip or find out what the account amount is.

THE COURT: Can you go to Wells Fargo online?

THE WITNESS: 1 can't, but there's a Wells Fargo
right down the street, and 1 would be happy to pull a balance

of what's in the account,

THE COURT: You can go ahead and finish your

 

questioning. 1t's almost 11:30. 1 may continue this until
1:30 so he can pull the balance of his account and bring it so
you can see it.

MS. HARRINGTON: That would be fine, Your Honor.

THE COURT: Okay. Do you have any further questions?

MS. HARRINGTON: Not at this time, Your Honor. 1'd
defer it until we see the balance. Thank you.

THE COURT: Okay. We're going to take a recess.

We'll be in recess until 1:30. We don't have other court until

ina 1

¢,j,r- é»~

A<;cEss TRANSCMPTS, irc 313 1_855_usE_AccEss (873_2223>

 

 

 

- Case 14550333-gs Doc 483 Entered 03/25/19 10:47:21 'Page 33 of 64

 

EM@\P)K -§~m\ `l`rw\su\`pli- 079 +knnrj
_2-25-10\§- PM S`essid/\

 

 

.' , .1
:.l_.<

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 34 of 64

1 ,~ ¢.` (.-"'.

\l"'L

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

1N RE: Case No, 14-50333-BTB
ANTHONY THOMAS and . Chapter 7
WENDI THOMAS, .

300 Booth Street
Reno, NV 89509
Debtors.
Wednesday, February 25, 2015
10'05 p.m;
0 ,

PARTIAL TRANSCRIPT OF HEARING (AFTERNbON SESSION)

MOTION TO APPROVE SETTLEMENT FILED BY

JEFFREY L. HARTMAN ON BEHALF OF JERI COPPA-KNUDSON [241]
BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

  

APPEARANCES:

For Debtors: ANTHONY THOMAS, PrO Se

7725 Peavine Peak Court

Reno, NV 89523

For Greenfield Draa

& Harrington: Greenfield Draa & Harrington LLP

By: MAUREEN HARRINGTON, ESQ.
55 S. Market Street, Suite 1500
San Jose, CA 95113
(408) 995-5600

 

For Chapter 7 Trustee: Hartman & Hartman

By: JEFFREY L. HARTMAN, ESQ.
510 West Plumb Lane, Suite B
Reno, NV 89509
(775) 324~2800

 

ALSO PRESENT: MICHAEL LEHNERS, ESQ.

429 Marsh Avenue
Reno, NV 89509
(775) 786-1695

Audio Operator: Stacie C. Burney, ECR

Transcription Company:

 

Access Transcripts, LLC
10110 Youngwood Lane
Fishers, 1N 46038

(855) 873-2223

www.accesstranscripts.com

 

Proceedings recorded by electronic sou

nd recording,
transcript produced by transcripti

on service.

 

 

WITNESSES

Anthony Thomas

 

Acciass TRANSCRIPTS, LLC

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 35 of 64

_/`<

`1 N D E X
2/25/15

DIRECT CROSS REDIRECT RECROSS
_ _ 3 _ _ _ _
§ 55 ~-
s,:¢£,~

~'I% 1_855-UsE-Acciass(873-2223)

 

 

14
15
16
17
18
19
20
21
22
23
24

25

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 36 of 64

Thomas - Cross 3

(Requested portion commences at 1:35 p.m.)
THE COURT: Counsel, go ahead with your cross
examination.
MS. HARRINGTON: Thank you, Your Honor.

CROSS-EXAMINATION

BY MS. HARRINGTON:
Q Over the break, Mr. Thomas, did you check the balance on
your account at Wells Fargo?
A Yes, 1 did.
Q First of all, who are the owners of that account?
A My wife and myself.
Q Are there any other names on the account such as your
parents or anyone else?
A No.
Q What is the balance on_the account, sir?
THE WITNESS: 1 object to that line of questioning --

THE COURT: Answer the question.

TH

l?.l

WITNESS: -- because it gives an --

THE COURT: Answer the question. That's a reasonable
question. Answer the question.

THE WITNESS: 1 understand, but there was more than
what 1 said was in there, Your Honor.

THE COURT: That's fine.

THE WITNESS: But it gives an unfair advantage in the

bidding to let her know how much is in my account and --

xii (

f=~.

ACCESS TRANSCRIPTS, LLC `:11;: 1-855-USE-ACCESS (873-2223) ‘

 

 

 

 

10
11

12

14
15
16
17
18
19
20
21
22
23

24

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 37 of 64

Thomas - Cross 4

THE COURT: Answer the question. Would you like your

motion to be dismissed with prejudice? Answer the question.
THE WITNESS: 1'd like to say 1 object. 1 will
answer the question, but 1 object.

THE COURT: Your objection is overruled. Answer the

question.

THE WITNESS: Okay. 1t gives me an unfair advantage
in this bidding war.

THE COURT: Sir --

THE WITNESS: Twelve thousand --

THE COURT: -- this is not a discussion with you.

Answer the question.
THE WITNESS: 1'm answering the question.
THE COURT: Go ahead.
THE WITNESS: $12,719.50 --
THE COURT: Okay.
THE WITNESS: -- or 45 cents, excuse me.

THE COURT: Do you have any further questions,

Counsel?

MS. HARRINGTON: Yes, Your Honor.

BY MS. HARRINGTON:

Q Did you transfer any money into that account today,

Mr. Thomas?

A No.

Q When was the last deposit into that account?

AccEss MNSCRIPTS, LLC `*:1:: 1~855-USE-ACCESS (873-2223)

 

15
16
17
18
19
20
21
22
23
24
25

 

 

Case 14-50333- s Doc 483 Entered 03/25/19 10:47:21 Page 38 of 64

r,_` -

Thomas - Cross 5

A 1 don't know. 1 didn't go to get that information.

Q Okay. And that is the account from which you have to pay

all of your household expenses?

A 1t's an account that 1 have. 1 have other accounts at

Wells Fargo.

Q 1s that the account from which you pay your household

expenses, sir, including your rent and other household
expenses?

A 1 believe so.

MS. HARRINGTON: Thank you, Your Honor. 1 have

nothing further.
THE COURT: Okay. You may step down.

All right. 1 interrupted you to get the information
on how much money you had, and you wanted to oppose something.

Go ahead.

MR. THOMAS: Well, 1 wanted to oppose the amount that

1 gave her because it gives me an unfair advantage in the
bidding against her.

THE COURT: Why?

MR. THOMAS: Because now she knows how high 1 can go

in the bidding.

THE COURT: And she knows how high she can go on the
bidding.

MR. THOMAS: Well, before she didn't have that

knowledge of how much 1 had in my account, and now you made me

r .'->>.
-i-:¢ "-,.:'-'

Access TRANSchPTS, LLC tit 1-855-USE-ACCESS (873-2223)

 

]_\

13
14
15
16
17

18

20
21
22
23
24

25

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 39 of 64

/-\

6
disclose. You know, my disclosure was that 1 had the amount of

money that 1 was bidding. 1t's my money and it should be my

ability to bid whatever amounts that 1 have in my accounts.

THE COURT: Okay. That's --

MR. THOMAS: And the basis was this, is she called me
a liar and 1 wasn't lying.

THE COURT: 1 overruled your objection.

MR. THOMAS: Yes.

THE COURT: We're done with that.

MR. THOMAS: Okay. And -~

THE COURT: What else -~ what other problems do you
have?

MR. THOMAS: The other things 1'd like to address is
they gave -- 1'd like to get a continuance because they just

submitted a billing that shows that they billed twice in the
month of January, and their second --

THE COURT: Okay. What else?

MR. THOMAS: -- and their second billing that they
billed was for 72,000, the exact same amount that they said
that 1 had in the account two days prior to Mr. McGrane's email
that they need to get rid of Mr. Thomas as a client.

THE COURT: What else?

MR. THOMAS: 1 would also like to address that the
trustee, Jeri, had told me that she abandoned the claims and

let me go forward with spending several thousand dollars in

-Zf§.,
jr 431

AccEss TRANSCRIPTS, LLC ll; 1-855-USE-ACCESS (873-2223)

 

v Case 14-50333-gs Doc 483 Entered 03/25/19 10;47:21 - Page 40 of 64

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 41 of 64

,"

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

Case No. 14-50333-BTB
IN RE:

Chapter 7
ANTHONY THOMAS and

WENDI THOMAS, 300 Booth Street

Reno, NV 89509

Debtors.
Wednesday, January 27, 2016
2:05 p.m.

TRANSCRIPT OF TRUSTEE'S MOTION TO SELL (LIQUIDATE INTEREST IN
LITIGATION) FILED BY JEFFREY L. HARTMAN
ON BEHALF OF JERI COPPA-KNUDSON [302]
BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

APPEARANCES:
For the Debtor: ANTHONY THOMAS (Pro Per)
7725 Peavine Peak Court
Reno, NV 78523
For the Trustee: Hartman & Hartman
By: JEFFREY L. HARTMAN, ESQ.
510 West Plumb Lane, Suite B
Reno, NV 89509
(775) 324-2800
For FM Holdings, 1nc., Balaban & Spielberger LLP
Kit Morrison, By: ANDREW SPIELBERGER, ESQ.
Todd Armstrong and 11999 San Vincente Blvd, Suite 345
Jerry Ferrara: Los Angeles, CA 90049
(424) 832-7677
For Creditor Smith LC: Smith LC
(Telephonically) By: MARK T. KEARNEY, ESQ.
3161 Michelson Drive, Suite 925
1rvine, CA 92612
(949) 416-5000
Audio Operator: David Lindersmith, ECR
Transcription Company: Access Transcripts, LLC

10110 Youngwood Lane
Fishers, IN 46038

(855) 873-2223
www.accesstranscripts.com

Proceedings recorded by electronic sound recording,
transcript produced by transcription service.

.@“ \,{
,.i,-'\

 

10
11
12
13
14
-15
16
17
18
19
20
21
22
23
24
25

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 42 of 64

,`

(Proceedings commence at 2:05 p.m.)

THE COURT: First thing we have on the -- 1'm sorry,
on the afternoon calendar is Anthony Thomas and Wendi Thomas,
Case Number 14-50333. Appearances, please.

MR. HARTMAN: Good afternoon, Your Honor. Jeff
Hartman on behalf of the trustee.

MR. SPIELBERGER: Good afternoon, Your Honor. 1'm
Andrew Spielberger. 1 represent FM Holdings, 1nc., Kit
Morrison, Todd Armstrong and Jerry Ferrara and --

THE COURT: Okay. Mr. Thomas?

MR. THOMAS: Good afternoon, Your Honor. 1'm here on
behalf of myself and pro per.

THE COURT: And is there someone on the phone?

MR. KEARNEY: Yes, Your Honor. Good afternoon. Mark

Kearney with Smith LC.
l THE COURT: Okay. So go ahead.

MR. HARTMAN: Well, Your Honor, this is the trustee's
request to liquidate what 1've termed an "interest in
litigation" with Mr. Spielberger‘s client. And he can give you
a more detailed description of what's actually going on in the
litigation in Washington, D.C. with the Country of Brazil, but
for our purposes, 1 had filed a reply brief, attached to which
was one of the original determinations by the superior court in

California regarding Mr. Thomas's claim to title to the Bahia

Emerald.

1.2? a

-" ,_.';,r<

AccEss TRANSCRIPTS, LLC _‘:'_ 1-855_USE_ACCESS (873_2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 43 of 64

THE COURT: And when did you file that?

MR. HARTMAN: The 21st, and it was filed a couple of
days late because it was in response to the Smith LC lien --

THE COURT: Okay.

MR. HARTMAN: -- of proceeds document that was filed
Docket Entry 307 on the 19th. That came in less than 14 days
before today's hearing, and that's why the reply that 1 filed
was a couple days late. So it would be Docket Entry 308, which
was my reply.

THE COURT: Okay. And 1'm looking -- 1'm trying to
look at that. Hang on. And this is the tentative decision in
the California Superior Court case?

MR. HARTMAN: Right. And ultimately, it became a
final decision in that matter. Well, 1 misspoke. 1f -- what
the reply recites, and it's convoluted, is that there was an
initial trial with respect to Mr. Thomas's claim to title.
There was a determination by the judge.

THE COURT: Who then died or got promoted.

MR. HARTMAN: No, he died and got promoted, that's
right.

THE COURT: To the U.S. District Court, 1 think.

MR. HARTMAN: And so under the rules that were
applicable --

THE COURT: They had to retry it.

MR. HARTMAN; -- that matter had to be retried. And

.<') p»”?
m-.\ .,~` <'~., *

,; _=
- .

ACCESS TRANSCRIPTS, LLC :-:E 1-855-USE-ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24
25

 

 

 

Case 14-50333_-_gs Doc 483 Entered 03/25/19 10:_47:21 Page 44 of 64

4
so the second decision was also against Mr. Thomas with respect
to his claim to title to the Bahia Emerald. And Mr.
Spielberger was involved in that process from the beginning, so
he can answer any specific questions that you have. But this
particular motion today has to do with the proposal that the

trustee has presented from Mr. Spielberger to --

THE COURT: Which is a half a percent interest in any
recovery.

MR. HARTMAN: 1n any recovery, which means that he
has to be successful in whatever matters that he's involved
with in Washington, D.C. with the Country of Brazil. And so
there's been an objection by Mr. Thomas that also came in late,
and from my, you know, my independent determination, it looks
as though it was a reply -- or an objection drafted by a law
firm, but 1 don't know that for certain. And then, 1 think
there were a number of papers filed yesterday by Mr. Thomas
with respect to this matter, as well. So from my -- from the
trustee's perspective, all that information is just somewhat
collateral noise. The real question is whether or not the
trustee has the appropriate standing the business judgment to
enter into the agreement with Mr. Spielberger’s client so that
if he's successful, then there's a benefit to the bankruptcy

estate.

THE COURT: And when 1 originally read through this

before 1 got Mr. Thomas's stuff this morning, it was my opinion

1111
ACCESS TRANSCRIPTS, LLC :J:L 1-855-USE~ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Fase 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 45 of 64

that, yes, it was an appropriate decision for the trustee to

make. There's no money in this estate to prosecute the claims.

There is a potential up -- recovery. Mr. Thomas's objection

prior to that was essentially you're not getting enough value

for this, and then there was a bunch of stuff filed that 1 got
this morning, but 1've been in trial until 1 o' clock today,
and 1 was reading through this and 1 left it on my desk, so 1'm
going to take a short recess -- or not even a recess, 1'm just
going to walk into my office and get it off my desk so

Mr. Thomas can explain it to me.

MR. HARTMAN: Sure.

THE coURT: Thank you.

MR. HARTMAN: Thank you.

THE CLERK: All rise.

(Recess taken at 2:10 p.m.)
(Proceedings resumed at 2:11 p.m.)

THE COURT: Please be seated.

Mr. Thomas, go ahead.

MR. THOMAS: Yes, Your Honor. Thank you. What 1 was
addressing there in my having you take judicial notice is that
Mr. Catlett filed bankruptcy'in 2004, and 1 was one of the
largest -- 1 was one of the creditors on his bankruptcy. And
in his bankruptcy, he never disclosed the ownership of the

emerald, and we gave the courts in California this notice and

said that it was judicial estoppel because he never claimed the

 

 

 

r~" regs
erv* ,<j kim
..-:>' /,,

{_b

ACCESS TRANSCRIPTS, LLC ‘_IL 1-855-USE-ACCESS (873-2223)

.a¢

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 46 of 64

,`

.)\

emerald back then, but now in 2009, he's trying to claim that
he has ownership and the Morrison Group is trying to say that
they have clear title to an emerald that they never claimed.
And this is one of the main issues that will be on appeal that
we've been addressing, and there is several. The judge also
noted --

THE COURT: Lower your voice. Calm down. 1'm
listening.

MR. THOMAS: 1'm sorry. And the judge also noted
that 1 was Wayne Catlett's partner in this Bahia Emerald.
Wayne Catlett never even showed up for trial. He was
subpoenaed. He was a party. We tried to take a non -- we
tried to take a judgment against him for failure to appear, and
it was not granted. And he was a party in the trial.

The judge also cited Judge Kronstadt's -- _

THE COURT: So where are you in this stuff that you
gave me?

MR. THOMAS: 1'm in the judgment that the -- that
they're talking about that the Judge Johnson --

THE COURT: Just wait.

MR. THOMAS: -- and his decision.

THE COURT: That's after the bankruptcy stuff?

MR. THOMAS: YeS.

THE coURT: okay.

MR. THOMAS: YeS.

( ,.
1

\?-¢_ 1"'£ F’
ne

,.¢.H,@

ACCESS TRANSCRIPTS, LLC 113 1_855_USE_ACCESS (373-2223)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

'24

25

 

 

Case 14-50333-;`13 Doc 483 Entered 03/25/19 10:47:21 Page 47 of 64

THE COURT: Just wait.

MR. THOMAS: I'm sorry, Your Honor,

THE COURT: Okay. `So 1've got, following the
bankruptcy, something entitled "Case Commence Deficiency
Notice, Mr. Wayne Catlett." ls that what l'm looking at?

MR. THOMAS: Yes, that's his bankruptcy.

THE COURT: Oh.

MR. THOMAS: That's Mr. Catlett's --

THE COURT: Oh, Okay.

MR. THOMAS: -~ bankruptcy. He --

THE COURT: Never mind, l'm not far enough. So the
next one is -- no, that's bankruptcy, also.

MR. THOMAS: Then, the second issue is that l --

THE COURT: No, no, just wait. I'm trying to figure

out -- did you give me the --

MR. THOMAS: Creditor --

THE COURT: -- did you give me the filings from the

state court?

MR. THOMAS: Yes.

THE COURT: All right.

MR. HARTMAN: Your Honor, if it's the May 2015
determination that he's referring to, which l believe it is,

it's Exhibit A -- excuse me, Exhibit l to my initial motion,

which was Docket Entry 302.

THE COURT: Okay. So trustee's motion is 302?

ACCESS TRANSCRIPTS, LLC -j:; 1-855-USE-ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 48 of 64

},- ,-`

MR. HARTMAN: Yes.

THE COURT: Okay. Let me look at that. Sorry to be
fumbling around with the papers. Exhibit what?

MR. HARTMAN: Exhibit 1.

THE COURT: All right.

MR. HARTMAN: Or Exhibit A, 1'm sorry.

THE COURT: Well, my thing has it as A-l, so --

MR. HARTMAN: Okay.

THE COURT: All right. This is Ken Conetto and Eric
Kitchen v. Kit Morrison. Is that what we're looking at?

MR. THOMAS: Yes.

THE coURT: okay.

MR. THOMAS: Yes, and l was an intervener in the

case.

THE COURT: And you were what?

MR. THOMAS: I was an intervener. 1 --

THE COURT: Okay. So what part of this tentative do
you want me to look at?

MR. THOMAS: Okay. In there, it said that l was
Wayne Catlett's partner, and -- in the Bahia Emerald, and this
is Page 5, Line 20.

THE COURT: Just a second.

THE CLERK: Your Honor, would you like a paper copy?

THE COURT: Yes, please. Does this have the exhibits

on it?

)
h
.`,

_..¢

~:§
. C

ACCESS TMNS<:RIPTS, LLC 1T1_ 1_855_uSE-ACCESS (873-2223)

b

 

 

10
11
12
13
14
'15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 49 of 64

9
You're referring to the exhibit, aren't you?
MR. THOMAS: No, 1'm referring to the page number.
THE COURT: In the trustee's motion?
MR. THOMAS: Yes. And --
THE COURT: Okay, okay, okay.
MR. THOMAS: And at first, we could go to the -- the

first reason l think that it'll be appealed is in his decision,
he talks about the prior Judge Kronstadt's case, and it was
stricken from the record. And that's an appealable issue on
itself. He refers to the prior case that was stricken from the

record completely in his judgment.

THE COURT: Okay. Just back up for a second here.

MR. THOMAS: Okay.

THE COURT: What the trustee is trying to do is sell
a potential interest in a claim that they have, which would
give them half of 1 percent of any recovery.

MR. THOMAS: Yes.

THE COURT: That's what the trustee is supposed to
do. The trustee is supposed to liquidate the estate for the
benefit of the creditors. Do you have a better offer than
that? l

MR. THOMAS: Yes. l --

THE COURT: What's your offer?

MR. THOMAS: My offer is five percent. It's ten

times more, and l put it in writing, ten times more than

rim
.... q L
' 3

‘e\
r}
¢- l/N

ACCESS TRJ\NSCRIPTS, LLC ~:[3 1-855-USE-ACCESS (873-2223)

 

10'

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

 

 

CaS€ 14-50333:98 DOC 483 Entered 03/25/19 10:47:21 Page 50 Of 64

10
Mr. Morrison's, and 1 think that 1 have --

THE COURT: And you have similar claims, correct?

MR. THOMAS: Yes.

THE COURT: But you are personally in bankruptcy in a
Chapter 7.

MR. THOMAS: But -- yes, but 1 have 100 percent
ownership if 1 win on the appeal, which would go to --

THE COURT: But that belongs to the trustee, not to
you.

MR. THOMAS: Yes, that is correct, but that would
help my creditors and 1'm paying all the costs myself. 1'm not
asking the trustee to pay any of the costs for the appeal or
for the trial. 1've been paying them all myself, and 1 asked
the trustee prior to stipulate to abandoning the claims to me
last year, and 1 thought that my attorney, Michael Lehners,
filed a motion to abandon the claims to me, which the trustee
said she was going to do. But then, 1 found out that that
motion was not filed and it was only a stipulation that was
sent to the trustee, which she rejected.

THE COURT: Well, the trustee does not have to
abandon it to you.

MR. THOMAS: 1 know, but 1 -- what's best for me is
what's best for the creditors, and the most amount of money

that we can get for the Bahia Emerald case. They're offering

zero dollars.

»
.( l
,.,.¢',‘ ‘\’,r.-
"s L..¢»-

AccESS TRANSCRIPTS, LLC ’_li 1-855-USE-ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 14-50333-gs Doc 483 Entered 03/25/19 10:47:21 Page 51 of 64

,_. _ ,.J~_

11

THE COURT: And you're Offering zero dollars, too.

MR. THOMAS: But if 1 win the appeal, which 1 believe
1 will win the appeal because they don't have clear title.
Mr. Catlett never claimed the emerald in his bankruptcy, and he
gave them title to -~

THE COURT: Don't point at people.

MR. THOMAS: 1'm sorry. He gave --

THE COURT: Don't point at people.

MR. THOMAS: 1'm sorry. They received title from
Wayne Catlett. 1t wasn't a valid title because 1 was a
creditor on his bankruptcy, and judicial estoppel ~~

THE COURT: And do you have a ruling to that effect?

MR. THOMAS: Yes.

THE COURT: From whom?

MR. THOMAS: A ruling from --

THE COURT: That you own the property.

MR. THOMAS: No, 1 do not have a ruling on that.

THE COURT: Okay. Do you have an order from Judge

Riblet saying that that's not -- that his bank -- that he was a
-- that was the chapter -- that was the judge who heard his
bankruptcy? 1s there a ruling on this from him [sic] -- from
her?

MR. THOMAS: That he didn't put down the emerald as

an asset on his bankruptcy?

THE COURT: Or that somehow this belongs to you?

aizgf,
ACCESS TRANSCRIPTS, LLC 113 1-855-USE-ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-93 DOC 483 Entered 03/25/19 10:__47:21 Page 52 of 64

12

MR. THOMAS: 1 believe that there was a number of
errors in the judge's decision, and this is just one while --
why it will be overturned. And if he doesn't have a clear
title --

THE COURT: Don't point.

MR. THOMAS: -- 1'm the only person left, Your Honor,
that -- in the case. 1 did buy the emerald. Mr. Catlett and

Mr. Kitchen --

THE COURT: lsn't this the same emerald you told me
had been lost in Hurricane Katrina?

MR. THOMAS: This is the same emerald that was stolen
from me in 2001 and from the Brazilians. And 1 have 112
recordings, police recordings, where Ken Conetto admits that
the Brazilians stole the emerald from me. New evidence.

THE COURT: Sit down.

MR. THOMAS: Okay.

THE CGURT: Have a seat.

MR. THOMAS: Okay.

THE COURT: 1'm going to let the trustee sell it. 1
think the trustee has a better view of reality than you do.

MR. THOMAS: Your Honor, it's -- they're getting zero
dollars, and that's not good for my estate.

THE COURT: And you're offering zero dollars, too.

In order to give anything, you have to win several appeals. 1
think that they -- that his choice is better. You are very,
_r. 2§.:3__ a

Ac<:Ess TRANS<;RIPTS, LLC _:l 1_855_USE_ACCESS (873-2223)

 

10
11
12
13
14

15

17
18

19

20`

21

22

23

24

25

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 53 of 64

13
very personally involved with these emeralds. You are very,
very emotional about the emeralds, which 1 can understand.

That makes sense. You've devoted a great deal of your life to
trying to liquidate these and recover these, but you've not
been successful in doing that and you've not been successful in
litigation. So 1 think the trustee has the better position in

this. 1 may be wrong, but if 1'm wrong, 1'm wrong.

MR. THOMAS: Can we have a hearing on this so that 1

can present my evidence to --

THE COURT: No, we cannot. 1'm not going to hold a
hearing on this. 1 think the trustee gets to make a business
judgment. 1 trust the trustee's business judgment. The
trustee is aware of your offer. The trustee didn't accept your
offer. The trustee is invested with the right to make this
decision, and that's what 1'm going to do. You may sit down.

MR. THOMAS: Can 1 -~

THE COURT: You may sit down.

Please prepare an order, Mr. Hartman. Please have

Mr. Thomas sign off.
Mr. Thomas, you can sign off --

MR. THOMAS: 1 object. 1 object, Your Honor, to this

moving forward. Under --

THE COURT: Your objection is overruled.

MR. THOMAS: -- under 363 --

THE COURT: Your objection is overruled.

' .-"!
`,.-._< 441 §§ """

q .,.¢

ACCESS TRANSCRIPTS, LLC '_|¢ 1-855_USE-ACCESS (873-2223)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 54 of 64

14
MR. THOMAS: -- it's --

THE COURT: You may sit down. 1 will have you
removed if you persist in this. Please sit down.

MR. THOMAS: Your Honor, 1'm entitled

THE COURT: You will be --

MR. THOMAS: -- to a fair hearing. 1 lost my home
over this. These guys stole an emerald from my home, and they
were in possession of it.

THE COURT: Please ca11 security.

THE CLERK: Yes, sir.

THE COURT: Please have them stay for the rest of
this hearing.

Please sit down.

Please upload an order. Mr. Thomas is waiving his
signature.

MR. HARTMAN: 1'11 do so, Your Honor.

THE COURT: Thank you.

MR. HARTMAN: Thank you.

MR. KEARNEY: Your Honor, if 1 may, this is Mark
Kearney on the phone. We filed not necessarily an opposition,
but more of a statement of our position as far as we've got a
security interest in the recovery -- any recovery on the
emerald in connection with our representation of Mr. Thomas in
the second trial, month-long trial. We have asked that the

Court recognize that lien and order that that lien be paid if

r»' fsi ;',
gi~pb

i

AccEsS TRANSCRIPTS, LLC -':E'- 1-855~USE-ACCESS (873-2223)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 55 of 64

15
and when any proceeds are obtained in connection with the
emerald. ,

THE COURT: 1f and when there are proceeds obtained,
1 will hear your motion. 1 am not determining whether you have
a security interest. 1'm not determining whether it was stolen
from Brazil. 1'm determining whether the L.A. Policev
Department, who has custody of it, are the rightful owners of
it. 1'm not determining any of those things at this time.
Whatever claim the estate has that they are getting rid of for
half a percent interest in any recovery in this case is what
1'm doing. 1'm not determining any of the collateral things
because 1 think it's a waste of time at this moment. 1t's --
we're a long way down the road before any of this money ever
comes in if, in fact, it comes in. But that's what 1'm doing.

MR. HARTMAN: Your Honor, if 1 may, in the reply that
1 filed, 1 addressed this, and 1 just suggested that the status
quo be maintained with respect to the lien claim. Whatever it
is, it is, and we'll deal with it if there's money to fight
over.

THE COURT: That -- and that's exactly -~

MR. HARTMAN: And --

THE COURT: -- what 1'm saying.

MR. HARTMAN: And 1'11 include that in the order.

THE COURT: Okay. Thank you, Counsel.

MR. HARTMAN: Thank you.

..F¢
4a s

AccESS TRANSCRIPTS, LLC -:|:; 1-855-USE-ACCESS (873-2223)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 56 of 64

MR. KEARNEY: Thank you.

(Concluded at 2:23 p.m.)

AccESS TRANSCRIPTS, LLC

,*~.

*~k**~k

if

1_855_USE_ACCESS (873-2223)

16

 

kO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 57 of 64

__ \ '/~\.

17

C E R T I F I C A T I O N

1, Alicia Jarrett, court-approved transcriber, hereby
certify that the foregoing is a correct transcript from the

official electronic sound recording of the proceedings in the

above-entitled matter.

s €:§ ~- § y
_f_ . .' 7 _,_.Zn m v"l-r¢~'=
griffi£¢JL.\-. §§AMW;¢¢W
ALICIA JARRETT§;§AERT NO. 428 DATEZ MarCh 10, 2016
f .

ACCESS TRANSCRIPTS, LLC

17 Lisa Luciano, court-approved transcriber, hereby
certify that the foregoing is a correct transcript from the
official electronic sound recording of the proceedings in the

above-entitled matter.

/"` 'l'

z

1 .¢
,c
z

.» et 1 ‘7..»,'.*".-¢1"\.= _`.
.,.4":1¢~”,!4>”`;~7 7’§»“/, "_‘7/ -'°'»`/" "-"! f"

_,»-,f_,£'d_' _ _,~r/ l___L__".-r

 

)_. J.‘

Lisi”LUcIANo7 AAERT No. 327 DATE: March 10, 2016

ACCESS TRANSCRIPTS, LLC

,é-v
*"‘l.-=é* ,'-‘ ..¢

5¢“"

A<;CESS TRANSCRIPTS, LLC ‘_TL 1_855-USE_ACCESS (373_2223)

 

 

 

F_’age 58 of 64

 

 

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 59 of 64

/\.

_/;\.

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

1N RE: Case No, 14-50333-btb
ANTHONY THOMAS and : Chapter 7
WENDI THOMAS,

Debtor.

JOHN BEACH, . Adv. NO. 14-05067
Plaintiff,

v.
. 300 Booth Street
ANTHONY THOMAS and . Reno, NV 89509
WENDI THOMAS,

. Wednesday, March 9, 2016
Defendants, . 2:04 p.m.

PARTIAL TRANSCRIPT OF HEARING RE: MOTION FOR SUMMARY
JUDGMENT FILED BY JOSEPH G. WENT ON BEHALF OF JOHN BEACH [34];
PRETRIAL HEARING RE: FIRST AMENDED COMPLAINT FOR DETERMINATION

OF NON-DISCHARGEABILITY OF DEBT AND DENIAL OF DISCHARGE
FILED BY JOSEPH G. WENT ON BEHALF OF JOHN BEACH
AGAINST ALL DEFENDANTS [27]

BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

APPEARANCES:

For the Plaintiff: Holland & Hart LLP
By: JOSEPH G. WENT, ESQ.
9555 Hillwood Drive, 2nd Floor
Las Vegas, NV 89134
(702) 669-4600

For Debtor/Defendant: `ANTHONY THOMAS, Pro Se
7725 Peavine Peak Court
Reno, NV 89523

Audio Operator: Stacie C. Burney, ECR

Transcription Company: Access Transcripts, LLC

10110 Youngwood Lane
Fishers, 1N 46038
(855) 873-2223

WWW . ElCC€SStI`al'lSCI`iDtS . COIT!

Proceedings recorded by electronic sound recording,
transcript producedfby transcription service.
'-J €~.W "=t"'

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 60 of 64

_f _ _,_\

MR. THOMAS: -- Mr. Lehners.

THE COURT: Yeah, 1 saw that.

MR. THOMAS: Yes.

THE COURT: And 1 know that he withdrew.

While we're waiting, may 1 ask why you did not file
an opposition?

MR. THOMAS: Yes, Your Honor. 1 wanted to make a

statement on the record, and 1 believe because the Kenmark --

THE COURT: Please stand up.
MR. THOMAS: Yes, Your Honor. Thank you.
THE COURT: 1'11 let you make your statement on the

record, but why didn't you file an opposition?

MR. THOMAS: Because, Your Honor, 1 was going to ask

that you recuse yourself because of the bias from the Kenmark

_case¢ And that in this case 1 am not the -- they have showed

conclusively that 1 am not the party of interest or the party
that owed the money to John Beach.

THE COURT: Just have a seat. You can make your
statement after they present their case.

MR. THOMAS: Okay.

THE COURT: You didn't file a motion for recusal, did
you? Did you file a motion for recusal in this case?

MR. THOMAS: 1 am not sure, Your Honor.

THE COURT: 1 don't believe you did.

MR. THOMAS: 1 don't believe 1 did.

"/ ii £:\6, ry

.~ -

AccESs TRANSCRIPTS, LLC _j:; 1-855-USE-ACCESS (873-2223)

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

 

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 61 of 64

,_»`.._

25
was not worth the 200 million that they claim in the bankruptcy
case.

We know that you act knowingly if somebody acts
deliberately and consciously. 1 think here all these facts
that have been discussed here today that the Court can conclude
and infer that the defendants knew that the Thomas Emerald did
not have the value alleged in the schedules and statements.

Based on that, Your Honor, we would ask the Court to

grant the relief requested in the motion.

THE COURT: Okay. Thank you.

Mr. Thomas, you are in default on this motion, which
means 1 can enter the motion without your input. Do you wish
to say something?

MR. THOMAS: Yes, I would, Yeur Honor.

THE COURT: Please go ahead.

MR. THOMAS: 1 would like to address all of these

issues and --

THE COURT: No. You don't get to do that. You
didn't respond.

MR. THOMAS: Okay. Your Honor, the reason 1 didn't
respond is because of financial and because 1 work 12 days out
of town and 1 am home for two. And when 1 was served with
these things, 1 asked them repeatedly to email me notices and

that stuff so that 1 could respond. And you, the Court, told

them to send emails to me so that 1 could respond.

ACCESS TRANSCRIPTS, LLC

 

1-855-USE-ACCESS (873-2223)

 

 

"\-.____ g
`_" ____

Case 14-50_333-gs DOC 483 Entered 03/25/19 10:47:21 Page 62 of 64

-_ "-__
*_"_;

w,. '

E><C-cqp)`§’ ’F/GW\ FOI\SU`W` 035 Hccm'/\§
8~ \<)~ zo\&

 

 

 

 

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 63 of 64

/ _

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA (RENO)

Case No. 14-50333-BTB
IN RE:

Chapter 7
ANTHONY THOMAS and

WENDI THOMAS, 300 Booth Street

Reno, NV 89509
Debtors.

Friday, August 10, 2018
10:03 a.m.

TRANSCRIPT OF MOTION TO WITHDRAW AS ATTORNEY OF

RECORD AND FOR CLARIFICATION OF STATUS AS COUNSEL, ETC.,

FILED BY LAURY MILES MACAULEY ON BEHALF OF
MACAULEY LAW GROUP, P.C. [358]
BEFORE THE HONORABLE BRUCE T. BEESLEY
UNITED STATES BANKRUPTCY COURT JUDGE

APPEARANCES:
For the Debtor: ANTHONY THOMAS, Pro Se
7725 Peavine Peak Court
Reno, NV 89523
For Macauley Law Macauley Law Group, P.C.
GrOup, P.C. By: LAURY MILES MACAULEY, ESQ.
5470 Kietzke Lane, Suite 300
Reno, NV 89511-2099
(775) 323-1510
For the Chapter 7 Hartman & Hartman
Trustee: By: JEFFREY L. HARTMAN, ESQ.
= 510 West Plumb Lane, Suite B
Reno, NV 89509
(775) 324-2800
Audio Operator: David Lindersmith, ECR
Transcription Company: Access Transcripts, LLC

10110 Youngwood Lane
Fishers, IN 46038

(855) 873-2223
www.accesstranscripts.com

Proceedings recorded by electronic sound recording,
transcript produced by transcription service.

rme;§¢-

L,/¢ ..¢"

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 14-50333-gs DOC 483 Entered 03/25/19 10:47:21 Page 64 of 64

20

community of attorneys and they all talk to each other, and
it's not easy to get an attorney here. So 1 would like to have
somebody come from the outside that 1 can get proper
representation in this court because 1 don't believe that 1

have got proper representation so far. Every one of my

attorneys knew that 1 was dyslexic. Every one of my attorneys,

1 disclosed.

THE COURT: Your problem isn‘t dyslexia, sir. Your
problem is dishonesty.

MR. THOMAS: 1 don't believe that's true, Your Honor.
1 disclosed the property.

THE COURT: Well, 1 do, and 1'm the one who counts.
So you have 30 days. We'll have a status hearing in 30 days.
1f you have a counsel at that point, you can proceed. 1f you
don't have counsel at that point, you can tell me what efforts
you have made. You can tell me who you've contacted. You can
tell me, to your best understanding, why they have not agreed
to undertake your case. And 1 may or may not give you
additional time.

What do we have in 30 days?

THE CLERK: Your Honor, the closest 1 can give you is
September the 13th at 10 a.m. 1t's a Thursday.

THE COURT: We’ll see you then.

MR. THOMAS: Thank you, Your Honor,

THE COURT: Mr. Hartman?

AccESS TRANSCRlPTS, LLC

 

l-SSS-USE-ACCESS (873-2223)

 

